Memorandum

Per Curiam.

The fact that one of the defendant insurers has made disability payments, while the other defendant insurers are contesting, may well prejudice the jury against those defendants and lead the jurors to believe that the contesting insurers are seeking to unjustly escape payment of the disability benefits. There is no certainty that an admonition by the Trial Judge not to be influenced by the act of the other codefendant in making payment will be followed, and it is in the best interests of justice that separate trials be had; the plaintiff is in no way harmed thereby. Each defendant should have a trial free from any likelihood or possibility of prejudice against it.
Order reversed, with ten dollars costs and disbursements, and motions for severance granted. •
Concur; Hammer, McLaughlin and Eder, JJ.